 



EXHIBIT 10.46
BURGER KING HOLDINGS, INC.
EQUITY INCENTIVE PLAN
OPTION AWARD
     Unless defined in this Option Award Agreement (this “Award Agreement”),
capitalized terms will have the same meanings ascribed to them in the Burger
King Holdings, Inc. Equity Incentive Plan (as may be amended from time to time,
the “Plan”).
     Pursuant to Article 4 of the Plan, you have been granted a non-qualified
Option on the following terms and subject to the provisions of the Plan, which
is incorporated herein by reference. In the event of a conflict between the
provisions of the Plan and this Award Agreement, the provisions of the Plan will
govern.

     
Participant:
  Charles M. Fallon
 
   
Total Number of Shares Underlying Option:
  210,769 Shares
 
   
Exercise Price per Share:
  $17 per Share
 
   
Grant Date:
  May 17, 2006
 
   
Expiration Date:
  May 16, 2016
 
   
Vesting Schedule:
  40% of the Shares subject to the Option will vest on the second anniversary of
the Grant Date, subject to your remaining actively employed on such vesting
date, and thereafter, 20% of the Shares subject to the Option will vest on each
anniversary of the Grant Date subject to your remaining actively employed on
each such vesting date, all vesting being further subject to the Section
entitled “Termination” in Exhibit A.

     By your signature and the signature of the Company’s representative below,
you and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and the terms and conditions set forth in the
attached as Exhibit A.



          PARTICIPANT
    /s/ Charles M. Fallon     Charles M. Fallon         

Date: June 6, 2006          

          BURGER KING HOLDINGS, INC.
    By:   /s/ Peter C. Smith       Title: Chief Human Resources Officer         
 

Date: June 19, 2006          



 



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS AND CONDITIONS OF THE
OPTION AWARD
Vesting.
     This Option will vest and become exercisable in accordance with the
“Vesting Schedule” set forth in this Award Agreement. Any portion of this Option
that becomes exercisable in accordance with the foregoing will remain
exercisable until the Expiration Date, unless earlier terminated pursuant to the
Plan or this Award Agreement (including, without limitation, the section below
entitled “Termination”). Subject to the section below entitled “Termination,”
this Option may be exercised only while you are employed by the Company. Prior
to the exercise of this Option, you will not have any rights of a shareholder
with respect to such Option or the Shares subject thereto.
     Subject to your commencing employment on June 19, 2006, in the event your
employment is terminated Without Cause prior to May 17, 2008, or upon the
occurrence of your death or Disability prior to May 17, 2008 (any such event
being hereinafter referred to as a “Vesting Event”), then the Company shall
compensate you, at the Company’s option and in its sole discretion, either
through the accelerated vesting of (a) this Option and/or (b) that Option
granted to you pursuant to the Option Award Agreement dated June 2, 2006, and/or
in cash or any combination of the foregoing, the aggregate amount of the
difference between $1,250,000.00 and the value (as determined below) of your
then vested Options in the Company (the “Difference”). The value of your Options
(vested and unvested) shall be determined on the date of the Vesting Event. The
value of the Option shall be the difference between the exercise price of any
such Option and the Market Value of the Shares represented by the Option on the
date of the Vesting Event. For the avoidance of doubt, notwithstanding the fact
that a similar provision may be contained in the other equity award agreement
described above, the Company’s obligation, if any, to pay the foregoing amount
shall apply only once, up to the total amount of the Difference.
Method of Exercise.
     This Option will be exercisable pursuant to procedures approved by the
Committee and communicated to you. No Shares will be delivered pursuant to the
exercise of this Option unless (i) you have complied with your obligations under
this Award Agreement, (ii) the exercise of this Option and the delivery of such
Shares complies with applicable law and (iii) full payment (or satisfactory
provision therefor) of the aggregate exercise price of the Option and any
withholding or other applicable taxes have been received by the Company. Until
such time as the Shares are delivered to you (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), you will have no right to vote or receive dividends or any other
rights as a shareholder with respect to such Shares, notwithstanding exercise of
this Option.
Termination.
     Upon termination of your employment (to the extent relevant, as determined
under criteria established by the Committee) for any reason, you may exercise
this Option, to the extent vested on the date of your termination (other than as
set forth below), as provided for below. Except as set forth below, if this
Option (or any portion of this Option) is unvested on the date of such
termination, then it (or such portion) will be forfeited without any
consideration due to you.
     In the event that a Change in Control occurs and, within twenty-four months
following the date of such Change in Control, your employment is terminated by
the Company Without Cause, the portion of this Option that is unvested at the
time of termination shall vest in full upon such termination.
     To the extent this Option is or becomes exercisable on the date of such
termination, then, if you (or, if applicable, such other person who is entitled
to exercise this Option) do not exercise this Option on or prior to the
expiration of the Option Exercise Period (as set forth below), this Option will
terminate. In no event may you exercise this Option after the Expiration Date.

 



--------------------------------------------------------------------------------



 



                Type of Termination     Option Exercise Period    
Without Cause
    90 day period beginning on the date of termination    
Resignation
    90 day period beginning on the date of termination    
Retirement
    One year period beginning on the date of termination    
Disability
    One year period beginning on the date of termination    
Death
    One year period beginning on the date of termination    
For Cause
    None, all Options expire immediately    

     In the event that there is a conflict between the terms of this Award
Agreement regarding the effect of a termination of employment on this Option and
the terms of any employment agreement or offer, promotion or confirmation letter
(“Employment Agreement”) with the Company or one of its Affiliates, the terms of
your Employment Agreement will govern.
Taxes.
     You acknowledge that you are required to pay any withholding or other
applicable taxes that may be due as a result of receipt of this Option or the
delivery of Shares underlying this Option, and no stock certificate will be
released to you until your tax obligations are satisfied. In the discretion of
the Committee, your tax obligations may be satisfied by, where permitted by
applicable law, withholding of Shares that otherwise would be released to you
upon exercise of this Option or surrendering of Shares that you already own,
based on the Market Value of the Shares that are withheld or that you surrender
determined as of the date when the taxes otherwise would have been withheld in
cash.
No Guarantee of Continued Service.
     You acknowledge and agree that the vesting of this Option pursuant to the
“vesting schedule” set forth in the Award Agreement is earned only by continuing
as an employee at the will of the Company (not through the act of being hired or
being granted this Award). You further acknowledge and agree that this Award
Agreement, the transactions contemplated hereunder and the “vesting schedule” do
not constitute an express or implied promise of continued employment for any
period or at all and will not interfere in any way with your right or the
Company’s or any Affiliate’s right to dismiss you from employment at any time or
for any reason not prohibited by law and will not confer upon you any right to
continue your employment for any specified period of time.

2



--------------------------------------------------------------------------------



 



Termination for Cause; Restrictive Covenants.
     In consideration for the grant of this Option and for other good and
valuable consideration, the sufficiency of which is acknowledged by you, you
agree as follows:
     Upon (i) a termination of your employment for Cause, (ii) a retroactive
termination of your employment for Cause as permitted under the Plan, (iii) a
violation of any post-termination restrictive covenant (including, without
limitation, non-disclosure, non-competition and/or non-solicitation) contained
in your Employment Agreement or (iv) a violation of any post-termination
restrictive covenant (including, without limitation, non-disclosure,
non-competition and/or non-solicitation) contained in any separation or
termination or similar agreement you may enter into with the Company or one of
its Affiliates in connection with your termination of employment, any Options
you hold that are then outstanding shall be immediately forfeited and the
Company may require that you repay (with interest or appreciation (if any), as
applicable, determined up to the date payment is made), and you shall promptly
repay, to the Company, the Market Value (in cash or in Shares) of any Shares
received upon the exercise of Options during the period beginning on the date
that is one year before the date of your termination and ending on the first
anniversary of the date of your termination, minus the applicable exercise
price. The Market Value of any such Shares shall be determined as of the date of
exercise of such Option.
Securities Laws.
     By accepting this Option, you acknowledge that federal securities laws
and/or the Company’s policies regarding trading in its securities may limit or
restrict your right to buy or sell Shares, including, without limitation, sales
of Shares acquired in connection the exercise of this Option. You agree to
comply with such federal securities law requirements and Company policies, as
such laws and policies are amended from time to time.
Entire Agreement; Dispute Resolution; Governing Law.
     The Plan, this Award Agreement and, to the extent applicable, your
Employment Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and you with respect to the subject
matter hereof. This Award Agreement may not be modified in a manner that
adversely affects your rights heretofore granted under the Plan, except with
your consent. This Award Agreement is governed by the laws of the State of
Delaware.
     The Company and you agree that any dispute or controversy arising under or
in connection with this Award Agreement shall be resolved by final and binding
arbitration before the American Arbitration Association (“AAA”). The arbitration
shall be conducted in accordance with AAA’s National Rules for the Resolution of
Employment Disputes then in effect at the time of the arbitration. The
arbitration shall be held in Miami, Florida.
     By signing this Award Agreement, you acknowledge receipt of a copy of the
Plan and represent that you are familiar with the terms and conditions of the
Plan, and hereby accept this Award subject to all provisions in this Award
Agreement and in the Plan. You hereby agree to accept as final, conclusive and
binding all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Award Agreement.

3